Title: To George Washington from Edmund Randolph, 11 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 11. 1794
          
          Mr Jefferson has noted among the papers, which accompany the Algerine communications,
            that “there is no fund, out of which the hire of the Swedish vessel can be paid.”  I beg leave therefore to submit, to your consideration, Whether
            you will order payment of Mr Church’s bill, to the amount of one hundred and fifty
            pounds sterling, out of the contingent fund in your disposal. I
            have the honor, sir, to be with the greatest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        